Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The abstract, drawings and specification filed on 4/6/22 are entered.  As the claim presented on 4/6/22 was not properly numbered, see below where the claim is numbered as claim 4 and previous claims 1-3 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 1-3.

4.  A Daisy Chained Audio Speaker System comprising:
 	A plurality of audio speakers in cube cases with each cubed case attached a foam cushion pad wherein at end of the plurality is an electrical empowering voltage and amplitude audio input source line in wire comprising an audio jack wherein each audio speaker comprises:
 	audio speaker [17] each in cubed case [18] with each cubed case attached a foam cushion pad [24] with each audio speaker connected by respective positive [14] and negative [13] wire leads to female [10] or male [04] 2 pin connectors;
 	wherein female [10] or male [04] 2 pin connector connects to the respective positive [06] and negative [05] and ground wire leads of the electrical empowering voltage and amplitude audio input source line in wire [02] comprising a male [01] or [09] female audio jack; 
 	wherein the plurality of audio speakers in cube cases and the at end electrical empowering voltage and amplitude audio input source line in wire 2 pin connectors appropriately conjoin forming an electrically wire harnessed in parallel or in series daisy chain of components; 
 	wherein the plurality of audio speakers in cube cases positive [14] and negative [13] wire leads and the respective positive [06] and negative [05] and ground wire leads of the at end electrical empowering voltage and amplitude audio input source line in wire comprising the male or female audio jack may be soldered for forming an electrically wire harnessed in parallel or in series daisy chain of components; 
 	wherein each of the audio speakers in cube cases in the plurality are configured spaced apart secured to an article of ornamental costume or genuine jewelry chain by tie wherein the jewelry chain is configured to be worn around the neck of a person; and
 	wherein the at end electrical empowering voltage and amplitude audio input source line in wire comprising a male or female audio jack is configured to connect to an electrical empowering voltage and amplitude audio input source device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to A Daisy Chained Audio Speaker System comprising: a plurality of audio speakers in cube cases with each cubed case attached a foam cushion pad wherein at end of the plurality is an electrical empowering voltage and amplitude audio input source line in wire comprising an audio jack wherein each audio speaker comprises: audio speaker [17] each in cubed case [18] with each cubed case attached a foam cushion pad [24] with each audio speaker connected by respective positive [14] and negative [13] wire leads to female [10] or male [04] 2 pin connectors; wherein female [10] or male [04] 2 pin connector connects to the respective positive [06] and negative [05] and ground wire leads of the electrical empowering voltage and amplitude audio input source line in wire [02] comprising a male [01] or [09] female audio jack; wherein the plurality of audio speakers in cube cases and the at end electrical empowering voltage and amplitude audio input source line in wire 2 pin connectors appropriately conjoin forming an electrically wire harnessed in parallel or in series daisy chain of components; wherein the plurality of audio speakers in cube cases positive [14] and negative [13] wire leads and the respective positive [06] and negative [05] and ground wire leads of the at end electrical empowering voltage and amplitude audio input source line in wire comprising the male or female audio jack may be soldered for forming an electrically wire harnessed in parallel or in series daisy chain of components; wherein each of the audio speakers in cube cases in the plurality are configured spaced apart secured to an article of ornamental costume or genuine jewelry chain by tie wherein the jewelry chain is configured to be worn around the neck of a person; and wherein the at end electrical empowering voltage and amplitude audio input source line in wire comprising a male or female audio jack is configured to connect to an electrical empowering voltage and amplitude audio input source device.
 	The prior art of record fails to teach a plurality of cube shaped speaker components configured to be suspended from and spaced apart along an article of jewelry secured around a neck of a person. McRae requires the speaker elements “touch” one another. Hong teaches the speaker elements are “embedded” within the necklace and fails to disclose the connection means between adjacent speaker elements. Adams also teaches the speaker elements are adjacent one another and not spaced apart. Adams also fails to teach the speaker elements are attached to an article of jewelry, instead, the speaker elements comprise the article of jewelry.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/11/22